Citation Nr: 0636977	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  05-04 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether an overpayment of compensation benefits was 
validly created as a result of retroactive action to adjust 
the allowance for a school age dependent in receipt of 
Dependents' Educational Assistance (Chapter 35).

2.  Entitlement of waiver of recovery of compensation 
overpayment indebtedness in the amount of $2,163.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1981 to November 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision by the Committee 
on Waivers and Compromises (Committee) at the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In April 2005, the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.

The Board notes that correspondence from VA's Debt Management 
Center in January 2004 notified the veteran of a compensation 
overpayment in the amount of $3,559.  VA records show that an 
award adjustment in July 2004 left a balance of $2,761.  An 
October 2004 administrative decision reduced the amount of 
indebtedness by $598 due to VA administrative error.  The 
issues listed on the title page of this decision have been 
perfected for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends, in essence, that he has been truthful 
in all communications with VA concerning his report of 
dependents and that any duplication of payment as a result of 
his receipt of an allowance for his school age dependent (E.) 
while she was receiving Chapter 35 benefits on her own right 
occurred due to VA error.  He claims he notified VA about 
claims for Chapter 35 benefits and that the overpayment was 
apparently due to a breakdown in communication between 
different VA departments.  He also asserted during personal 
hearing testimony in April 2005 that his March 6, 2002, VA 
Form 21-674 may have been altered while in VA control.  He 
has requested waiver of any validly created overpayment based 
upon VA fault and his financial hardship.  

The Board notes that the appellate record includes the 
veteran's claims file, but not the education file of the 
school age dependent at issue in this case.  As the 
determinative matters in this case involve the resolution 
facts as to the timing of VA notice, all relevant education 
files should be obtained and associated with the appellate 
record.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be taken 
to obtain the education file of the 
veteran's school age dependent at issue 
in this case.  All relevant education 
files should be obtained and associated 
with the appellate record.

2.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



